MEMORANDUM **
Cedric Saulsberry appeals the district court’s judgment, after a three-day bench trial, in his 42 U.S.C. § 1988 action alleging that his Fourth and Eighth Amendment rights were violated while he was in the custody of the Maricopa County Sheriffs Office. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.
The district court did not abuse its discretion in refusing to modify the pretrial order to permit Saulsberry to raise an Eighth Amendment claim. Saulsberry’s trial counsel waived that claim at the pretrial conference, and there was no “manifest injustice” in precluding Saulsberry from re-raising that claim because allowing him to raise it would have prejudiced the defendants and disrupted the orderly and efficient conduct of the case. See Byrd v. Guess, 137 F.3d 1126, 1132 (9th Cir.1998). Saulsberry’s claim that the defendants would not have been prejudiced because the factual proof would have been the same is unavailing; an Eighth Amendment claim requires an inquiry into the prison officials’ state of mind, see Jordan v. Gardner, 986 F.2d 1521, 1525, 1527 (9th Cir.1993) (en banc), while a Fourth Amendment claim does not. See Mendoza v. Block, 27 F.3d 1357, 1362 (9th Cir.1994).
Nor did the district court err in determining that the officers had not violated Saulsberry’s Fourth Amendment rights. The district court found that Dr. Mishra ordered the catheterization and drug screen solely for medical purposes and not for any administrative or investigative purposes. This finding is not clearly erroneous, and there was therefore no “search or seizure” under the Fourth Amendment. See United States v. Attson, 900 F.2d 1427, 1431 (9th Cir.1990).
Because there was no Fourth Amendment violation, we need not decide whether the officers were entitled to qualified immunity.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.